Title: To James Madison from Anthony Charles Cazenove, 18 December 1810
From: Cazenove, Anthony Charles
To: Madison, James


Sir
Alexandria Decr. 18th. 1810
I have the honour to inform you that, I am going to send a vessel to Madeira, & shall be happy to take charge of any thing you may wish to send there.
Should you be disposed to favour me with an other order for some of Messrs. Murdoch’s wine, would be glad to be able to send it by this conveyance.
I beg leave to annex an account of the charges on the pipe received, & am very respectfully Sir Your most Obedt. Servant
Ant Chs. Cazenove
